Fourth Court of Appeals
                                San Antonio, Texas
                                   December 18, 2018

                                   No. 04-18-00628-CR

                                  Braden Daniel PRICE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10496
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on January 28, 2019. Further requests for an extension of time in
which to file appellant’s brief will be disfavored.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court